880 F.2d 1322
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Bercha Ray SNYDER, Sr., Defendant-Appellant.
No. 88-3898.
United States Court of Appeals, Sixth Circuit.
Aug. 2, 1989.

Before WELLFORD and RYAN, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This cause having come on to be heard upon the record, the briefs and the oral argument of the parties, and upon due consideration thereof, the Court finds that there is substantial evidence to support the verdict of the jury and no prejudicial error intervened in the judgment and proceedings,


2
IT IS THEREFORE ORDERED that said judgment be, and it hereby is, AFFIRMED.